Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1 and 22-38, in the reply filed on 11/03/2022 is acknowledged.

Claims 1 and 21-38 are pending.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
Claims 27 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2022.
	Claims 1, 22-26, 28, and 30-38 are under examination on the merits.

Claim Rejections
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 22-26, 28, and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (WO 2013/088363, international publication date: 06/20/2013, in IDS from 05/18/2020) in view of Davids et al. (Blood, 122(21): 1789, 2013).
At p. 3 and 6, Larsen et al. teach the murine monoclonal HH1 anti-CD37 antibody. At p. 4, Larsen et al. teach pharmaceutical compositions comprising an antibody of the invention and a pharmaceutically acceptable carrier, and Larsen et al. further teach that said compositions may be used to treat various types of Non-Hodgkin’s lymphoma (NHL), such as lymphoblastic lymphoma. At p. 24, Larsen et al. teach that antibodies of the invention may be administered with an additional therapeutic agent, such as Rituximab (anti-CD20). At p. 20, Larsen et al. teach a radioimmunoconjugate that comprises an anti-CD37 antibody, such as HH1, a linker, and a radionuclide, such as 177Lu. At p. 20, Larsen et al. teach that said linker may be a chelating linker, such as p-SCN-bn-DOTA, which meets the limitation of p-SCN-benzyl-DOTA and satetraxetan.
Therefore Larsen et al. teach a method of inhibiting NHL in a subject comprising administering a radioimmunoconjugate comprising a monoclonal HH1 antibody and a radionuclide. Larsen et al. do not teach a method of inhibiting cancer in a subject comprising administering A) a radioimmunoconjugate comprising a monoclonal HH1 antibody and a radionuclide and B) a Bcl-2 inhibitor. This deficiency is remedied by Davids et al. 
Davids et al. teach that the Bcl-2 inhibitor, ABT-199, demonstrated anti-tumor activity in several NHL subtypes, see Conclusions.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Larsen et al. and Davids et al. to develop a method of inhibiting cancer in a subject comprising administering A) a radioimmunoconjugate comprising a monoclonal HH1 antibody and a radionuclide and B) a BCL2 inhibitor. One of ordinary skill in the art would have been motivated to do so, because Larsen et al. teach a method of inhibiting NHL in a subject comprising administering a radioimmunoconjugate comprising a monoclonal HH1 antibody and a radionuclide. Furthermore Davids et al. teach that the Bcl-2 inhibitor, ABT-199, may be used to treat NHL. One of ordinary skill in the art would have therefore been motivated to modify the method of Larsen et al. to comprise the administration of the Bcl-2 inhibitor, ABT-199, because the resultant method would have reasonably been expected to provide a therapeutic benefit to NHL patients.
With respect to claim 22, as indicated above, Larsen et al. teach that radioimmunoconjugates of the invention may comprise the murine monoclonal HH1 anti-CD3 antibody.
With respect to claims 23-26 and 28, as indicated above, Larsen et al. teach a radioimmunoconjugate that comprises an anti-CD37 antibody, such as HH1, a linker, and a radionuclide, such as 177Lu. At p. 20, Larsen et al. teach that said linker may be a chelating linker, such as p-SCN-bn-DOTA, which meets the limitation of p-SCN-benzyl-DOTA and satetraxetan. Also at p. 2 of the instant specification, it is stated that 177Lu-lilotomab satetraxetan was previously known as 177Lu-DOTA-HH1. Therefore the invention of Larsen et al. and Davids et al. meets the limitation of 177Lu-lilotomab.
With respect to claims 30 and 31, as indicated above, Davids et al. teach that the Bcl-2 inhibitor, ABT-199, may be used to treat NHL.
With respect to claims 32 and 33, as indicated above, Larsen et al. teach pharmaceutical compositions that comprise pharmaceutically acceptable carriers, and one of ordinary skill in the art would appreciate that therapeutic agents are generally administered to patients as a pharmaceutical composition that comprises a pharmaceutically acceptable carrier.
With respect to claims 34 and 35, as indicated above, Larsen et al teach that compositions comprising HH1 may be used to treat various types of NHL, such as lymphoblastic lymphoma.
With respect to claims 36-38, as indicated above, Larsen et al. teach that antibodies of the invention may be administered with an additional therapeutic agent, such as Rituximab (anti-CD20). One of ordinary skill in the art would appreciate that said antibody may be administered in combination with the radioimmunoconjugate of Larsen et al. either before, during, or following treatment with said radioimmunoconjugate, and one of ordinary skill in the art would have been motivated to determine the administration schedule that provides the most efficacious method. Furthermore with respect to claim 37, one of ordinary skill in the art would appreciate that the treatment with Rituximab necessarily involves either a single or multiple, repeated administrations of the drug.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642